Title: To Thomas Jefferson from Michael Morphy, 30 June 1793
From: Morphy, Michael
To: Jefferson, Thomas


Málaga, 30 June 1793. On the 20th he received by the schooner Fredericksburg Packet of Philadelphia, Atkinson Anderson master, TJ’s letter of 2 Mch., the consular commission for him granted by the President and Senate, and related laws, which with the 26 Aug. 1790 circular to consuls and vice-consuls will serve as his standing instructions. He thanks the President, Senate, and TJ for his appointment and promises to use his residence of forty years in Spain to the advantage of American trade and navigation. He forwarded his commission on the 25th to William Carmichael in order to obtain a royal  exequatur, as without it no consul can act officially in the seaports. He is pleased by the strict neutrality of the United States during the present European war and hopes that it will redound to her commercial advantage. To the east of Málaga, however, there is great danger from the Algerine rovers hovering off the Spanish coast, two of which captured the schooner Lark of Marblehead, John Pattin master, on 9 May while bound for here from Cartagena with a few barrels of beef and 1,000 dollars on board. The master and crew escaped, but a small American naval force is needed in the Mediterranean to bring about a speedy settlement with the states on the African coast. The Portuguese squadron stationed at Gibraltar protects ships of powers at war with the Algerines. Despite the lack of a commercial treaty between the United States and Spain, American vessels and subjects receive the same treatment in ports on this continent as those of favored powers, a situation he will strive to maintain. The trade of nations at war with France suffers, but the contest is expected to end soon because of defeats of the French, divisions among them, and the growing strength of the royalist party. He encloses a list of the forces under the command of Lord Hood, whose fleet left Gibraltar for the Mediterranean on 27 June to join the Spanish fleet of 26 ships of the line and several frigates, armed vessels, and gunboats, though for what purpose only time will tell. The King of Sardinia awaits their arrival to commence operations with his army, and the Spanish armies make progress in France near the frontier and apparently will soon be masters of all Roussillon. He hopes Congress will establish special dues on trade to compensate consuls for their expenses in maintaining the dignity of their offices, especially in Spain. He requests a copy of the navigation act passed by the last session of Congress allowing consuls to own vessels under American colors, as well as any other act proper for his office, and asks TJ to number his letters. He wishes to know if the report on trade he must submit to TJ’s department every six months is to include the quality of goods only or the contents. If the latter, masters of vessels should sign a report of their homeward cargoes before him for presentation at the customs house, for it seems useless to delay in conveying this information.
